             Case 2:21-cv-00730-RSL Document 10 Filed 09/10/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE


 ROBERT KESSLER,                                      Cause No. 2:21-cv-0730 RSL

                           Plaintiff,
                                                      JOINT STIPULATION OF DISMISSAL
                          -vs-                        WITH PREJUDICE

 SRGMF II LAKE CITY SEATTLE LLC
 and YUAN BAO LLC., individually.

                           Defendants.


          Plaintiff, Robert Kessler, and all Defendants in this matter by and through their

respective undersigned counsel, hereby file this Joint Stipulation of Dismissal to dismiss

with prejudice pursuant to the parties’ settlement agreement and LCR 7(d)(1).

          IT IS SO ORDERED, this matter shall be Dismissed with prejudice.

                           Dated this 10th day of September, 2021.


                                               _________________________
                                               Robert
                                               R b S  S. L
                                                         Lasnik
                                                              ik
                                               United States District Judge
Joint Stip of Dismissal    Page | 1                                     Enabled Law Group
                                                                        P.O. Box 4523
                                                                        Missoula, MT 59806
                                                                        (406) 493-1084
